Order of protection, Family Court, Bronx County (Myrna Martinez-Ferez, J.), entered on or about August 22, 2003, directing respondent to stay away from petitioner and the subject children for three years, based upon the aggravating circumstance that respondent menaced petitioner with a weapon, unanimously modified, on the facts, to delete the finding that respondent menaced petitioner with a weapon, and insert findings that respondent forcibly took the parties’ daughter away from petitioner and sent both children out of the country without petitioner’s consent, used the prospect of petitioner’s seeing the daughter as a means of getting her to do what he wanted, and repeatedly threatened petitioner with physical injury or death over a period of months, and otherwise affirmed, without costs.
*171Although the record does not support the only finding of aggravating circumstances contained in Family Court’s written order of protection, namely, that respondent threatened petitioner with a weapon, it amply supports other findings of aggravating circumstances contained in Family Court’s oral decision. Accordingly, we modify the order of protection so as to include such findings and affirm the three-year period of protection (Family Ct Act former § 842; § 827 [a] [vii] [aggravating circumstances warranting a three-year, rather than one-year, period of protection mean, inter alia, behaviors constituting an immediate and ongoing danger to the petitioner, or any member of the petitioner’s family or household]). Concur—Tom, J.P., Saxe, Lerner, Marlow and Sweeny, JJ.